DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        RISHONDA RICHARDS,
                             Appellant,

                                    v.

                      JUSTIN HEATH COMPTON,
                              Appellee.

                              No. 4D20-1191

                          [December 16, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit; Paul
Kanarek and Janet Croom, Judges; L.T. Case No. 312017CA000092.

   David M. Carter and Dane R. Ullian of Gould Cooksey Fennell, PLLC,
Vero Beach, and Andrew A. Harris of Harris Appeals, P.A., Palm Beach
Gardens, for appellant.

  Charles E. McKeon and Brittany A. Powell of Law Offices of Charles E.
McKeon, Tampa, for appellee.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.